                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 ALBERT YOUNG,

                Movant,                                    CIVIL ACTION NO.: 6:17-cv-35

        v.

 UNITED STATES OF AMERICA,                                 (Case No.: 6:04-cr-16)

                Respondent.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 15). Movant Albert Young (“Young”)

did not file Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Young’s 28 U.S.C. § 2255

Motion to Vacate, Set Aside, or Correct his Sentence, (doc. 1), DIRECTS the Clerk of Court to

enter the appropriate judgment of dismissal and CLOSE this case, and DENIES Young in forma

pauperis status on appeal and a Certificate of Appealability.

       SO ORDERED, this 29th day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
